DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11a and 11b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top end which may move toward the top body section of the clasp (as in claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 7,457,506) in view of Payton Hugh W (US 4,857,058) and Dikeman et al (US 2007/0142784).
Regarding claims 1, 11, 13 and 14  Osborne discloses a drain tube immobilization device, comprising: a clasp having a top body section 330 with a first plurality of semicircular recesses 135 (fig 2), and a bottom body section 120 with a second plurality of semicircular recesses 125 (fig 2); a base member having a top surface that is connected to a bottom surface of the bottom section of the clasp (fig 1), and a bottom surface (fig 1), and a hinge 140 that is positioned along a first end of the clap, said hinge functioning to transition the clasp between an open position and a closed position (figs 1 and 2). While Osborne appears to show the base member and clasp are permanently attached, it is unclear by which means they are attached.
While Osborne substantially discloses the invention as claimed, it does not disclose the base member is constructed from a malleable material (especially a piece of vinyl as in claim 13), the connection between the bottom surface of the bottom section and the top surface being a first adhesive material (especially an acrylic resin configured to permanently bind the base member to the clasp as in claim 14); nor the bottom surface of the base member having a second adhesive material disposed thereon (especially a medical grade adhesive glue as in claim 11).
Payton Hugh W discloses a tube immobilization device which includes a base member 10/12/15 made of a medical grade vinyl (Col.2 ll 44-47) and is malleable (figs 3 and 4) to conform to a body contour (Col.2 ll 11-15). The reference further discloses the bottom surface of the base member 10 has a medical grade adhesive material/glue (Col.3 ll 23-29) which is covered/in communication with a removable lining 52 (fig 5). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne such that the base member is made from a malleable material (such as a piece of vinyl) and wherein the bottom surface of the base member has a medical grade adhesive glue disposed thereon as taught by Payton Hugh W to allow the device to conform to a body contour and provide reliable fixation to the skin surface of a patient. 
Dikeman discloses a catheter anchoring device which has a base member 18 having a top surface that is connected to a bottom surface of the bottom section of clasp-equivalent structure 20 by a first adhesive material 86 comprising acrylic resin that is configured to permanently bind the base member to the clasp-equivalent structure (¶54, figs 1-6). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne such that the connection between the bottom surface of the bottom section and the top surface is a first adhesive material made of an acrylic resin configured to permanently bind the base member to the clasp as taught by Dikeman as it is a known means by which to bind a clap and base member with very expectation of success and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 2, wherein the first plurality of semicircular recesses and the second plurality of semicircular recesses are aligned to form a plurality of individual channels when the clasp is in the closed position (fig 1).  
Regarding claim 3, wherein the plurality of individual channels are positioned perpendicular to a major axis of the clasp (figs 1 and 3).  
Regarding claim 4, wherein each of the plurality of individual channels include an identical shape and an identical size (fig 1).  
Regarding claims 5 and 6, while Osborne substantially discloses the invention as claimed, it does not disclose in the embodiment of figs 1-3, wherein at least one of the plurality of individual channels includes a shape that is different than a shape of another of the plurality of individual channels, nor wherein at least one of the plurality of individual channels includes a size that is different than a size of another of the plurality of individual channels. However, Osborne does disclose the size and shape of the channels is design choice based on particular line that may be held within the apertures (Col.4 ll 54-61). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the channels/aperture such that wherein at least one of the plurality of individual channels includes a shape that is different than a shape of another of the plurality of individual channels, and wherein at least one of the plurality of individual channels includes a size that is different than a size of another of the plurality of individual channels as taught by Osborne itself, as part of customizing the device for different intended lines to be held by the device.
Regarding claim 8, further comprising: a locking mechanism 145 that is disposed along a second end of the clasp (fig 1).  
Regarding claim 9, wherein the locking mechanism comprises: an actuator having a protrusion that extends downward from the top body section (fig 2); and a recess that is disposed along the bottom body section (fig 2, Col.4 ll 13-16).
Regarding claim 10, while Osborne substantially discloses the invention as claimed, it does not disclose a removable lining that is in communication with the adhesive material along the bottom surface of the base member. Payton Hugh W discloses a removable lining 52 (Col.3 ll 25-29) that is in communication with the second adhesive material along the bottom surface of the base member. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne such that it includes a removable lining in communication with the second adhesive material along the bottom surface of the base member as taught by Payton Hugh W to protect the adhesive before use.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 7,457,506) in view Payton Hugh W (US 4,857,058), Dikeman et al (US 2007/0142784) and Ballarini (US 2006/0025723).
Regarding claim 12, while Osborne substantially discloses the invention as claimed, it does not disclose the clasp is constructed from antimicrobial plastic. Ballarini disclose a line/tube securing/immobilization device (fig 19) which uses antimicrobial plastic to reduce the risk of bacterial infection (¶27). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne such that the clasp is constructed from antimicrobial plastic as taught by Ballarini to reduce the risk of bacterial infection.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 7,457,506) in view Payton Hugh W (US 4,857,058), Dikeman et al (US 2007/0142784) and Tsuchiya et al (US 2008/0125718).
Regarding claims 15 and 16, while Osborne substantially discloses the invention as claimed, it does not disclose wherein at least one of the first plurality of semicircular recesses and the second plurality of semicircular recesses is coated with a nonskid lining constructed from rubber. 
Tsuchiya discloses a drain immobilization device which includes a nonskid lining 20 constructed from rubber (¶24) within its semicircular recess (fig 1). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne such that at least one of the first plurality of semicircular recesses and the second plurality of semicircular recesses is coated with a nonskid lining constructed from rubber as taught by Tsuchiya to prevent an inserted tube from moving within the clasp.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 7,457,506) in view Payton Hugh W (US 4,857,058), Dikeman et al (US 2007/0142784) and Fisher (US 6,916,051).
Regarding claim 17, while Osborne substantially discloses the invention as claimed, it does not disclose the locking mechanism comprises: a recess that is positioned along an outside surface of the bottom body section of the clasp; and an actuator that is positioned along an outside surface of the top body section of the clasp, said actuator comprising a top end, a middle section, a bottom end, and a protrusion extending inward from the bottom end, 4Application No. 16/786,622 Reply to Office Action of January 21, 2022 wherein the top end of the actuator is configured to be moved toward the top body section of the clasp resulting in a movement of the bottom end of the actuator and the protrusion in a direction away from the recess in the bottom body section, and wherein the middle section of the actuator is connected to the top body section of the clasp and acts as a pivot point for the movement of the top end and the bottom end of the actuator.
Fisher discloses a tube immobilization device which comprises: a recess that is positioned along an outside surface of the bottom body section of the clasp (fig 3, in which 122/124/126 are located); and an actuator that is positioned along an outside surface of the top body section of the clasp, said actuator comprising a top end 146, a middle section 142, a bottom end 144, and a protrusion 145 extending inward from the bottom end (fig 3), wherein the top end of the actuator is configured to be moved toward the top body section of the clasp resulting in a movement of the bottom end of the actuator and the protrusion in a direction away from the recess in the bottom body section (Col.6 ll 35-40), and wherein the middle section of the actuator is connected to the top body section of the clasp and acts as a pivot point for the movement of the top end and the bottom end of the actuator (fig 3, Col.6 ll 35-40). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne such that the locking mechanism comprises a recess that is positioned along an outside surface of the bottom body section of the clasp; and an actuator that is positioned along an outside surface of the top body section of the clasp, said actuator comprising a top end, a middle section, a bottom end, and a protrusion extending inward from the bottom end, 4Application No. 16/786,622 Reply to Office Action of January 21, 2022 wherein the top end of the actuator is configured to be moved toward the top body section of the clasp resulting in a movement of the bottom end of the actuator and the protrusion in a direction away from the recess in the bottom body section, and wherein the middle section of the actuator is connected to the top body section of the clasp and acts as a pivot point for the movement of the top end and the bottom end of the actuator as taught by Fisher as it is a known alternative clasp for tube immobilization devices with every expectation of success and is a simple substitution. 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783